Case 9:18-cv-80110-RLR Document 55 Entered on FLSD Docket 12/19/2018 Page 1 of 22




                              UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                        Case No. 9:18-cv-80110-ROSENBERG/REINHART

  WEBSTER HUGHES,

                        Plaintiff,
  vs.

  PRIDEROCK CAPITAL PARTNERS, LLC,

                    Defendant.
  _____________________________________/

                       PLAINTIFF’S RESPONSE TO DEFENDANT’S
                      MOTION FOR PARTIAL SUMMARY JUDGMENT

         Plaintiff Webster Hughes (“Dr. Hughes”), through undersigned counsel, serves his

  opposition to defendant Priderock Capital Partners, LLC’s (“Priderock”) motion for partial

  summary judgment [DE 52]. The motion should be denied.

  I.     SUMMARY OF ARGUMENT

         Dr. Hughes, who has preeminent experience in quantitative analysis of structured

  mortgage backed securities, provided his expertise to Priderock, on a contingency basis, to assist

  it in launching a $100 million private investment fund composed of mortgage backed securities

  named the Priderock Multifamily Debt Opportunity Fund, L.P. (the “Fund”). Upon the

  successful launching of the Fund, Priderock was to pay Dr. Hughes $200,000.00 per year for the

  life of the Fund, plus ten percent of the promote share of returns of the Fund, and also to

  reimburse Dr. Hughes for his out-of-pocket expenses, and to pay him a licensing fee for

  Priderock’s use of the proprietary analytic model that he developed. After Priderock successfully

  launched the Fund, it refused to pay Dr. Hughes for his work as agreed. Dr. Hughes’s claims are

  for breach of an express contract (Count I), breach of a contract implied-in-fact (Count II), and

  breach of a contract implied-in-law (unjust enrichment)(Count III).
Case 9:18-cv-80110-RLR Document 55 Entered on FLSD Docket 12/19/2018 Page 2 of 22




             Priderock argues that there was never a meeting of minds on the essential terms to create

  an enforceable oral contract or contract implied-in-fact.

             Contrary to Priderock’s arguments, the evidence shows that the parties agreed, both

  through words and their conduct, on the essential terms of their agreement – including the

  assistance Dr. Hughes would provide Priderock and his compensation for that assistance. To the

  extent Priderock disputes Dr. Hughes’s testimony regarding the terms of their oral agreement,

  that is a matter for the jury, not a basis upon which to grant a motion for summary judgment. Nor

  does the parties’ subsequent unsuccessful efforts to memorialize their oral agreement render their

  oral agreement unenforceable or render it an “agreement to agree” as Priderock argues.

             Priderock also argues that Dr. Hughes’s claims for breach of an express contract and

  breach of contract implied-in-law are barred by the statute of frauds.

              The statute of frauds does not apply here for two reasons. First, the parties’ agreement -

  assisting Priderock with the launch of the Fund at issue - was capable of being performed within

  a year, taking it out of the statute of frauds, regardless of whether the Fund actually launched or

  failed to launch within a year (in fact, the Fund was launched within a year of the parties’

  agreement regarding Dr. Hughes’s compensation). Second, Dr. Hughes fully performed all of his

  obligations under the parties’ agreement to help launch the Fund. The fact that Priderock was

  obligated to pay Dr. Hughes after the Fund was launched is irrelevant under Florida law.

             Accordingly, Priderock’s motion for partial summary judgment should be denied.

  II.        BACKGROUND

             Dr. Hughes earned a PhD in Mathematics from Princeton University and a bachelor of

  arts from the University of North Carolina at Chapel Hill.1 He has extensive Wall Street



  1
      Plaintiff’s Response to Defendant’s Statement of Material Facts, p. 7, ¶ 53.

                                                               2
Case 9:18-cv-80110-RLR Document 55 Entered on FLSD Docket 12/19/2018 Page 3 of 22




  experience in quantitative analysis of structured mortgage securities.2 His business career

  includes senior positions at major investment banks, entrepreneurship, and independent

  consulting.3 Dr. Hughes currently serves as the managing partner of Metrix Credit LLC, a

  quantitative consulting and software firm specializing in mortgage backed securities (MBS) and

  related portfolio advisory services.4 Dr. Hughes has also taught a lecture series on mortgage-

  backed securities at the University of North Carolina’s Kean-Flagler Business School.5

            Priderock Capital Partners LLC (“Priderock”) is a real estate asset management company

  that acquires, develops, and manages rental apartment complexes.6

            In the summer of 2015, David Worley (“Worley”) telephoned Dr. Hughes and told Dr.

  Hughes that Worley and his partners at Priderock were considering starting an investment fund

  focused on acquiring controlling class subordinated certificates issued under the Freddie Mac K-

  Series Multifamily Mortgage Securitization Program (“K-Deals”).7 K-Deal certificates are

  secured by geographically diversified loans on multifamily residential projects (including

  apartment complexes, student housing, and senior age-restricted housing), which exhibit low

  delinquency, default, and loss rates.8 Typical K-Deal securitizations contain on average 60-80

  geographically diverse loans secured by garden, mid and high-rise apartment complexes.9

  Average loan size may range from approximately $15 million to over $30 million.10

  Securitizations generally have been $1 billion and $1.5 billion of loan principal.11 The

  controlling class security that Priderock intended its investment fund to purchase represented the

  2
    Id. at p. 7, ¶ 53.
  3
    Id. at p. 7, ¶ 53.
  4
    Id. at p. 8, ¶ 53.
  5
    Id. at p. 8, ¶ 53.
  6
    Id. at p. 9, ¶ 57.
  7
    Id. at p. 8, ¶ 54.
  8
    Id. at p. 8, ¶ 55.
  9
    Id. at p. 8, ¶ 55.
  10
     Id. at p. 9, ¶ 55.
  11
     Id. at p. 9, ¶ 55.

                                                  3
Case 9:18-cv-80110-RLR Document 55 Entered on FLSD Docket 12/19/2018 Page 4 of 22




  most junior 7.5% of the certificates issued by the K-Deal securitization.12 Priderock believed that

  owning the controlling class securities would generate risk adjusted returns of 11-13% for the

  Fund in almost all economic environments.13 K-Deal securities have varying maturities,

  including 7-years, 10-years, and 15-years and are a “buy and hold” investment. 14

            Prior to creating the Fund, Priderock had never invested in a K-Deal and had no

  experience with the acquisition of K-Deals.15 No one at Priderock had experience in structuring,

  pricing, or the financial modeling of controlling class subordinated certificates issued by Freddie

  Mac.16 Priderock had never created any investment fund to invest in securities related to real

  estate.17As part of Dr. Hughes’s 30 years of experience with mortgage backed securities, Dr.

  Hughes had experience and expertise with Freddie Mac K-Deals, having worked with a number

  of asset managers and fund managers between 2010 and 2012 regarding the structure of

  investments in K-Deals, the financing of their acquisition, evaluating the securities, and creating
                                18
  an ability to monitor them,        including building Excel financial models regarding their cash

  flow.19

            During their 2015 telephone discussion, Worley20 asked Dr. Hughes to participate in

  creating the investment fund, which Dr. Hughes agreed to do.21 Worley also asked Dr. Hughes to

  provide Worley with any information that Dr. Hughes had regarding K-Deal securities, which

  Dr. Hughes did, including research reports and primers regarding K-Deals.22

  12
     Id. at p. 9, ¶ 55
  13
     Id. at p. 9, ¶ 55
  14
     Id. at p. 9, ¶ 56
  15
     Id. at p. 9, ¶ 58
  16
     Id. at p. 9, ¶ 58
  17
     Id. at p. 9, ¶ 59
  18
     Id. at p. 9, ¶ 60
  19
     Id. at p. 10, ¶ 60
  20
     Id. at p. 10, ¶ 61
  21
     Id. at p. 10, ¶ 61
  22
     Id. at p. 10, ¶ 62


                                                    4
Case 9:18-cv-80110-RLR Document 55 Entered on FLSD Docket 12/19/2018 Page 5 of 22




            Dr. Hughes agreed to provide his expertise to Priderock with regard to investing in,

  analyzing, pricing, and understanding the market for complex mortgage-backed securities, and to

  develop the financial models required to structure and manage Priderock’s planned K-Deal

  investments.23 The primary usage of the financial models Dr. Hughes was to develop for

  Priderock was to assist Priderock in the structuring, money raising, and final negotiation for the

  purchase of K-Deal securities.24

            As Priderock later described in its private placement memorandum provided to

  prospective investors, “[w]ith Dr. Webster Hughes’ bond structuring and analytical expertise, the

  Fund has the ability to evaluate and negotiate with Freddie Mac the structural details of each

  securitization.”25 According to Priderock:

            Dr. Hughes’ mortgage-backed security structuring and analytical expertise is
            directly relevant to the Fund, as Freddie Mac K-Series Controlling Class tranches
            are highly specialized investments. Effective negotiation and management of the
            Controlling Class requires: a specialized understanding of securitization
            structures, processes, and economics; highly detailed modeling of investment cash
            flows, returns and financing structures; and in-depth understanding of the
            underlying multifamily collateral. Modeling includes initial underwriting of the
            underlying loans and properties, as well as projecting investment cash flows and
            returns based on input assumptions as to the forward default, loss, and
            prepayment performance of the underlying loans and properties. This includes
            statistical analysis of historical loan and property performance data and the ability
            to use results from the statistical analysis to define input assumptions
            corresponding to base case, target and stressed economic scenarios. Implementing
            these capabilities requires specialized quantitative and structural product
            expertise, as well as understanding of the intricacies and practical aspect of the
            specific investments.26

            In the spring of 2016,27 Priderock and Dr. Hughes agreed that, if the Fund launched, Dr.

  Hughes would receive a share of the cash flow that the Fund would receive during the “life of


  23
     Id. at p. 10, ¶ 64
  24
     Id. at p. 10, ¶ 65
  25
     Id. at p. 11, ¶ 67
  26
     Id. at p. 11, ¶ 68
  27
     Id. at p. 14, ¶ 88

                                                     5
Case 9:18-cv-80110-RLR Document 55 Entered on FLSD Docket 12/19/2018 Page 6 of 22




  Fund” – which was the term of the maturity of the K-Deal securities purchased and held by the

  Fund.28 For example, if the Fund purchased a security with a 10-year maturity, the life of the

  fund would be 10 years.29 More specifically, during a meeting with David Khoury (“Khoury”) in

  Palm Beach on or about April 27, 2016, Khoury and Hughes agreed that, if the Fund launched,

  Hughes would receive $200,000 per year, which represented a 10% share of the fixed

  management fees Priderock was to receive per year during the life of the securities purchased by

  the Fund, plus 10% of the “promote” that Priderock was to receive.30 The “promote” is the profit

  share the general partner of the Fund was to receive to extent the investment outperformed the

  Fund’s target total return.31 Prior to Dr. Hughes’s meeting with Khoury, Worley discussed those

  terms with Dr. Hughes and, after Dr. Hughes’s meeting with Khoury, Worley confirmed those

  terms in subsequent telephone discussions and face-to-face meetings with Dr. Hughes.32

            If the Fund did not launch, i.e., for example, if Priderock had been unable to raise

  sufficient funds to make a purchase of K-Deal securities, Dr. Hughes would, by the parties’

  agreement, receive no compensation for his work.33

            After the purchase of the K-Deal securities, it was Worley’s job to manage the portfolio

  of securities purchased, monitoring the performance of the underlying loans.34 The Fund receives

  a monthly report from Freddie Mac regarding the performance of the underlying loans.35 If the

  loans are performing, there is not a lot for the Fund to do.36 If there were problems with the

  performance of the loans, Worley, on behalf of the Fund, would speak with the loan servicer


  28
     Id. at p. 15, ¶ 91
  29
     Id. at p. 15, ¶ 92
  30
     Id. at p. 14, ¶ 89
  31
     Id. at p. 15, ¶ 93
  32
     Id. at p. 14, ¶ 89
  33
     Id. at p. 15, ¶ 90
  34
     Id. at p. 11, ¶ 70
  35
     Id. at p. 12, ¶ 71
  36
     Id. at p. 12, ¶ 72

                                                   6
Case 9:18-cv-80110-RLR Document 55 Entered on FLSD Docket 12/19/2018 Page 7 of 22




  regarding what was going on with a particular property and would make decisions regarding the

  underlying loans in place of their servicer.37 Monthly distributions from the Fund to investors are

  handled by Worley, Zhensi Jin, Dan Ng, and Barbara Gaziano of Priderock.38

            Dr. Hughes began his work for Priderock in July 2015 and continued through the Fund’s

  April 2017 launch date.39 During that time period, Dr. Hughes worked on a fully dedicated basis,

  did not provide services to any other clients, and ceased work on other matters that he had been

  working on.40

            Dr. Hughes’s work for Priderock consisted of assisting Priderock with the structuring and

  analysis of prospective K-Deal securities purchases and raising the capital necessary to launch

  the Fund by providing information to prospective investors regarding the contemplated K-Deal

  securities purchases.41 His work included creating specialized financial models whose purpose

  was to project the returns and quantify risk of the prospective K-Deal investments under varying

  economic assumptions, which he continually updated, which were also made available to

  investors.42 Dr. Hughes built the financial models using his 30 years of understanding, expertise,

  and experience in this area and his understanding of the needs of the team at Priderock and the

  prospective investors for this type of security.43 Priderock provided Dr. Hughes’s financial model

  to prospective investors in order to explain how the cash flows worked.44 Part of talking to

  investors was having an analyst who was able to explain the financial model with regards to the

  K-Deals for prospective investors in the Fund.45 Dr. Hughes’s model was useful with regards to


  37
      Id. at p. 12, ¶ 73
  38
     Id. at p. 12, ¶ 74
  39
     Id. at p. 12, ¶ 75
  40
     Id. at p. 12, ¶ 76
  41
     Id. at p. 12, ¶ 77
  42
     Id. at p. 12, ¶ 78
  43
     Id. at p. 13, ¶ 79
  44
     Id. at p. 13, ¶ 80
  45
     Id. at p. 13, ¶ 82

                                                    7
Case 9:18-cv-80110-RLR Document 55 Entered on FLSD Docket 12/19/2018 Page 8 of 22




  interacting with investors.46 Priderock did not have anyone in-house to do the analysis with

  regards to the K-Deal investments.47 At that time, Priderock had no analysts capable of

  explaining the K-Deal model to prospective investors.48 Dr. Hughes’s job was to be the analyst.49

            Dr. Hughes work for Priderock included participation in telephone discussions with

  prospective investors50 and travel on five customer marketing trips, including to New York and

  Philadelphia, and several to Palm Beach and South Florida.51 In addition, Dr. Hughes assisted the

  Fund in obtaining a $20 million loan from Key Bank used to partially finance the Fund’s first

  purchase of K-Deal securities by running his models for Key Bank and helping Key Bank

  understand the cash flows.52 Dr. Hughes also assisted in the preparation of Priderock’s private

  placement memorandum, which was drafted in April 2016, including writing portions of the

  PPM that required subject matter expertise regarding the securities, and Dr. Hughes’s models,

  analysis, charts, and explanations were used within the private placement memorandum.53

            The Fund was launched in April 2017 when made its first K-Deal purchase, purchasing

  $109,000,000 of FREMF KF-29 (1st floating rate security specified in PPM).54 Prior to the first

  purchase of K-Deal securities in April 2017, Priderock raised about $100,000,000.55

            Dr. Hughes’s relationship with Priderock ended when Hughes received a notice from

  Priderock in early June 2017.56




  46
     Id. at p. 13, ¶ 81
  47
     Id. at p. 13, ¶ 83
  48
     Id. at p. 13, ¶ 83
  49
     Id. at p. 13, ¶ 84
  50
     Id. at p. 13, ¶ 85
  51
     Id. at p. 13, ¶ 85
  52
     Id. at p. 14, ¶ 86
  53
     Id. at p. 14, ¶ 87
  54
     Id. at p. 16, ¶ 98
  55
     Id. at p. 16, ¶ 102
  56
     Id. at p. 16, ¶ 104

                                                  8
Case 9:18-cv-80110-RLR Document 55 Entered on FLSD Docket 12/19/2018 Page 9 of 22




              The Fund made a second K-Deal purchase in Jan 22, 2018, purchasing $58,000,000 of

  FREMF K-1504 (1st fixed rate security specified in PPM)57 and a third K-Deal purchase in May

  31, 2018, purchasing $82,000,000 of FREMF KF-46C (2nd floating security specified in PPM).58

  III.        LEGAL STANDARD

               “The moving party bears the initial burden to show the district court, by reference to

  materials on file, that there is no genuine issue of material fact that should be decided at trial …

  [o]nly when that burden has been met does the burden shift to the non-moving party to

  demonstrate that there is indeed a material issue of fact that precludes summary judgment.”

  Clark v. Coats & Clark, Inc. 929 F.2d 604, 608 (11th Cir. 1991). “When deciding whether

  summary judgment is appropriate, “the evidence, and all inferences drawn from the facts, must

  be viewed in the light most favorable to the non-moving party.” Bush v. Houston County

  Commission, 414 Fed. Appx. 264, 266 (11th Cir. 2011)

  IV.         LEGAL ARGUMENT

              A.        Contrary to defendant’s argument, the evidence shows that the parties
                        agreed, both through words and their conduct, on the essential terms of their
                        agreement.

              To show a breach of contract under Florida law, a plaintiff “must prove (1) a valid

  contract, (2) a material breach, and (3) damages. Dagnesses v. Target Media Partners, 711 Fed.

  Appx. 927, 934 (11th Cir. 2017). A valid contract arises when the parties’ assent is manifested

  through written or spoken words, or ‘inferred in whole or in part from the parties’ conduct’.”

  Baron v. Osman, 39 So.3d 449, 451 (Fla. 5th DCA 2010), citing Commerce P’ship v. Equity

  Contracting Co., 695 So.2d 383, 385 (Fla. 4th DCA 1997). “A contract based on the parties’

  words is characterized as “express,” whereas a contract based on the parties’ conduct is said to

  57
       Id. at p. 16, ¶ 99
  58
       Id. at p. 16, ¶ 100


                                                       9
Case 9:18-cv-80110-RLR Document 55 Entered on FLSD Docket 12/19/2018 Page 10 of 22




   be implied-in-fact.” Id. “The only distinction between an express and an implied-in-fact contract

   is the manner in which the parties’ assent is manifested or proven. Id. “Common examples of

   contract implied-in-fact are where a person performs services at another’s request, or ‘where

   services are rendered by one person for another without his expressed request, but with his

   knowledge and under circumstances fairly raising the presumption that the parties understood

   and intended that compensation was to be paid.’” Commerce P’ship, 695 So.2d at 385.59

            “The basic elements of an enforceable contract are offer, acceptance, consideration and

   sufficient specification of essential terms.” Id. “What constitutes the essential terms of a given

   contract differs according to the circumstances, but they must include the terms specified in an

   offer to make a contract.” Id.

            Here,     the evidence is that in July 2015, David Worley, on behalf of Priderock,

   approached Dr. Hughes and requested Dr. Hughes’s assistance in setting up and launching the

   Fund.60 At the time, Priderock had never invested in a K-Deal and had no experience with the

   acquisition of K-Deals61 and no one at Priderock had experience in structuring, pricing, or the

   financial modeling of controlling class subordinated certificates issued by Freddie Mac.62 Dr.

   Hughes began his work for Priderock in July 2015 and continued through the launch of the

   Fund.63 During that time period, Dr. Hughes worked on a fully dedicated basis, did not provide

   services to any other clients, and ceased work on other matters that he had been working on.64

   Hughes’s work for Priderock consisted of assisting Priderock with the structuring and analysis of

   prospective K-Deal securities purchases and raising the capital necessary to launch the Fund by


   59
      If no express or implied-in-fact contract exists, a party may recover under quasi-contract, also known as a
   contract-implied-in law or unjust enrichment. Baron, 39 So.3d at 451 (Fla. 5th DCA 2010).
   60
      Id. at p. 8, ¶ 54 and p. 10, ¶ 61
   61
      Id. at p. 9, ¶ 58
   62
      Id. at p. 9, ¶ 58
   63
      Id. at p. 12, ¶ 75
   64
      Id. at p. 12, ¶ 76

                                                             10
Case 9:18-cv-80110-RLR Document 55 Entered on FLSD Docket 12/19/2018 Page 11 of 22




   providing information to prospective investors regarding the contemplated K-Deal securities

   purchases.65 His work included creating specialized financial models whose purpose was to

   project the returns and quantify risk of the prospective K-Deal investments under varying

   economic assumptions, which he continually updated, which were also made available to

   investors.66

            On or about April 27, 2016, as compensation for Dr. Hughes’s work, David Khoury and

   Worley, on behalf of Priderock, agreed with Dr. Hughes that, upon the Fund being launched, Dr.

   Hughes would receive $200,000 per year, plus 10% of the promote.67 If the Fund did not launch,

   i.e., for example, if Priderock had been unable to raise sufficient funds to make a purchase of K-

   Deal securities, Dr. Hughes would, by the parties’ agreement, receive no compensation for his

   work.68 Priderock also agreed to reimburse Hughes for his expenses.69

            This evidence is sufficient for a jury to find an enforceable agreement. See Community

   Design Corp. v. Antonell, 459 So.2d 343, 345 (Fla. 3rd DCA 1984) (where president of design

   company promised a bonus to any employee still working at Christmas if building drawings were

   completed by then, while the exact amount of the bonus and the degree of required completion of

   drawings were disputed, there was sufficient evidence for the jury to find an oral contract

   between the parties; courts are reluctant to hold contracts unenforceable on grounds of

   uncertainty, especially where one party has received the benefit of the other’s performance; when

   the existence of a contract is clear, the jury may properly determine the exact terms of an oral

   contract, which often depends on the credibility of the witnesses), citing Blackhawk Heating &

   Plumbing Co. v. Data Lease Financial Corp., 302 So.2d 404, 408 (Fla. 1974); see also

   65
      Id. at p. 12, ¶ 77
   66
      Id. at p. 13, ¶ 78
   67
      Id. at p. 14, ¶ 89 – 15, ¶ 91
   68
      Id. at p. 15, ¶ 90
   69
      Id. at p. 16, ¶ 97

                                                  11
Case 9:18-cv-80110-RLR Document 55 Entered on FLSD Docket 12/19/2018 Page 12 of 22




   Wrestlereunion, LLC v. Live Nation Television Holdings, Inc., 2009 WL 2473686, at *4 - 6

   (M.D. Fla. Aug. 11, 2009)(denying motion for summary judgment regarding whether an

   “Outline of Terms” constituted an enforceable contract where there was a genuine issue of

   material fact as to whether the parties agreed on all essential terms and intended the “Outline of

   Terms” to be binding, or whether there were other essential terms they intended to negotiate;

   “the contemplation of a subsequent formal agreement ‘does not denote that they did not intend to

   be bound immediately by their oral or written negotiations’”).

          Although Dr. Hughes asserts that the agreement to pay him $200,000 from the fixed

   management fee per year was for the life of the Fund - i.e. the maturity of the K-Deal securities

   purchased - while Priderock asserts that the $200,000 per year would be paid so long as Hughes

   worked with Priderock, that is a matter for the jury, not a basis upon which to grant a motion for

   summary judgment. “When parties to a contract dispute their ‘understanding as to certain terms,’

   the question is properly submitted to the jury.” FC Online Marketing, Inc. v. Costa, 2014 WL

   6473770, at *6 (M.D. Fla. Nov. 18, 2014)(denying motion for summary judgment regarding

   breach of contract claim), citing Pan Am. Bancshares v. Trask, 278 So.2d 313, 314 (Fla. 4th DCA

   1973)(question of exact terms of alleged contract was properly submitted to jury where each

   party testified to creation of a contract, the only disagreement being related to variance in

   understanding as to certain terms); see also Bowe v. Giardina, 719 So.2d 941, 942 (Fla. 3rd DCA

   1998)( in breach of contract action, faced with conflicting testimony, the trial court was entirely

   correct to send the case to the jury; if evidence raises any material fact, if it is conflicting, if it

   will permit different reasonable inferences, or if it tends to prove the issues, it should be

   submitted to the jury as a question of fact to be determined by it).




                                                     12
Case 9:18-cv-80110-RLR Document 55 Entered on FLSD Docket 12/19/2018 Page 13 of 22




                   1.      The parties subsequent unsuccessful efforts to memorialize their
                           oral agreement does not render their oral agreement unenforceable.

           The fact that Dr. Hughes and Priderock later attempted, but failed, to memorialize their

   agreement, and subsequently disputed the terms of their agreement, does not render their oral

   agreement unenforceable or render it merely “an agreement to agree” as Priderock argues. See

   New Dirt, Inc. v. Harrison, 182 So.3d 773, 775 (5th DCA 2015)(where parties agreed that co-

   founder would receive $100,000 salary, which should “start together when we can afford it,” an

   enforceable oral agreement existed requiring corporation to pay co-founder a salary and repay

   money that he lent the corporation, despite the parties’ unsuccessful efforts to memorialize the

   various agreements and discussions they had during the formation stages of their enterprise,

   including emails and employment contracts); Dagnesses v. Target Media Partners, 711 Fed.

   Appx. 927, 934 (11th Cir. 2017)(offer letter allowed a trier of fact reasonably to find that the

   defendant company had extended an offer of employment to the plaintiff, which the plaintiff

   accepted and commenced employment with the company; the offer letter supporting finding that

   consideration existed, as the offer letter promised plaintiff monetary compensation and benefits

   for his labor; the letter was sufficiently specific to create a contract – it descried the nature of the

   position that plaintiff was to assume and the duties he was to per form, provided a detailed

   compensation schedule, including commission and bonuses for achieving certain sales goals, and

   a list of benefits; Specialized Transportation of Tampa Bay, Inc. v. Nestle Waters North America,

   Inc., 2009 WL 975740 at *6 (M.D. Fla. April 9, 2009)(denying motion for judgment at law after

   jury trial; a reasonable jury could determine that an oral contract between a bottled water

   company and a delivery company regarding the reconfiguration of a fleet of vehicles was an

   agreement to protect the delivery company from loss rather than an unenforceable agreement to

   agree in the future; the intention to put an agreement in writing at a subsequent time is not, of


                                                     13
Case 9:18-cv-80110-RLR Document 55 Entered on FLSD Docket 12/19/2018 Page 14 of 22




   itself, sufficient to show that the parties did not intend an oral agreement to be complete and

   binding without being put in writing).

          B.      The Statute of Frauds does not bar plaintiff’s claims for breach of an express
                  contract (Count I) or breach of a contract implied-in-fact (Count II).

          The statute of frauds does not apply here for two reasons. First, the parties’ oral

   agreement regarding Dr. Hughes’ compensation was capable of being performed within a year

   (and in fact was). Second, Dr. Hughes fully performed all of his obligations under the parties’

   oral agreement. The fact that Priderock was obligated to pay Dr. Hughes after the launch of the

   Fund until the securities purchased by the Fund matured is irrelevant under Florida law because

   Dr. Hughes fully performed his obligations.

                  1.     The Statute of Frauds does not apply because the parties’
                         agreement was capable of being performed within a year.

          Florida’s statute of frauds, Fla. Stat § 725.01 provides, in relevant part:

          No action shall be brought … upon any agreement that is not to be performed
          within the space of 1 year from the making thereof, … unless the agreement or
          promise upon which such action shall be brought, or some note or memorandum
          thereof shall be in writing and signed by the party to be charged therewith or by
          some other person by her or him thereunto lawfully authorized. (emphasis added)

          As explained by the Florida Supreme Court in Yates v. Ball, 181 So. 341 (Fla. 1937),

   under the Statute of Frauds:

          [T]o make a parol contract void, it must be apparent that it was the understanding
          of the parties that it was not to be performed within a year from the time it was
          made …

          When … no definite time was fixed by the parties for the performance of their
          agreement, and there is nothing in its terms to show that it could not be performed
          within a year according to its intent and the understanding of the parties, it should
          not be construed as being within the statute of frauds.

   Yates v. Ball, 181 So. at 344 (emphasis added)




                                                    14
Case 9:18-cv-80110-RLR Document 55 Entered on FLSD Docket 12/19/2018 Page 15 of 22




            “Thus, even if performance does, in fact, run beyond one year, the Statute of Frauds may

   not apply.” Law Offices of David J. Stern, P.A. v. U.S. Bank, National Assoc., 2011 WL

   13223736 at *2 (S.D. Fla. June 10, 2011). “The relevant question is could the contract have been

   fully performed within one year. Id.; see also Merle Wood & Assocs., Inc. v. Trinity Yachts, LLC,

   2011 WL 845825 at * 4 (S.D. Fla. March 7, 2011) (“where the parties have not specified a time

   for performance of a contract, the Statute of Frauds only applies where it is apparent that the

   parties intended and understood that such contract was not to be performed within one year from

   its making”), citing Byam v. Klopcich, 454 So.2d 720, 721 (Fla. 4th DCA 1984)((“The general

   rule is that an oral contract for an indefinite time is not barred by the Statute of Frauds. Only if

   the contract could not possibly be performed within one year would it fall within the statute.”)

            Here, Dr. Hughes orally agreed in 2015 to provide his time, resources, and expertise to

   assist Priderock in launching the Fund (the fund would launch when the Fund raised sufficient

   funds and made its first purchase of K-Deal securities).70 Subsequently, in the spring of 2016,71

   Priderock and Dr. Hughes agreed that, if the Fund launched, Dr. Hughes would receive a share of

   the cash flow that the Fund would receive during the “life of Fund” – which was the term of the

   maturity of the K-Deal securities purchased and held by the Fund.72 For example, if the Fund

   purchased a security with a 10-year maturity, the life of the fund would be 10-years.73 More

   specifically, on or about April 27, 2016, Priderock and Dr. Hughes agreed that, if the Fund

   launched, Dr. Hughes would receive $200,000 per year, which represented a 10% share of the

   fixed management fees Priderock was to receive per year during the maturity term of the




   70
      Id. at p. 10, ¶¶ 61-64
   71
      Id. at p. 14, ¶ 88
   72
      Id. at p. 14, ¶ 88 and p. 15, ¶ 91
   73
      Id. at p. 15, ¶ 92

                                                   15
Case 9:18-cv-80110-RLR Document 55 Entered on FLSD Docket 12/19/2018 Page 16 of 22




   securities purchased by the Fund, plus 10% of the “promote” that Priderock was to receive.74 The

   “promote” was the profit share the general partner of the Fund was to receive to extent the

   investment outperformed the Fund’s target total return.75 If the Fund did not launch, i.e. if it was

   unable to raise sufficient funds to make a purchase of K-Deal securities, Dr. Hughes would

   receive no compensation for his work.76

             The parties did not specify a date when the Fund was to launch. Nothing in the parties’

   agreement, however, precluded the Fund from launching within a year of their agreement

   regarding Hughes’s compensation. See New Dirt, Inc. v. Harrison, 182 So.3d 773, 774 Fla. 5th

   DCA 2015)(enforceable oral agreement existed requiring corporation to pay co-founder a salary

   and repay money he lent to corporation if and when corporation had available funds or was sold;

   statute of frauds not implicated where it was possible for agreement to be performed within a

   year). In fact, the Fund made its first purchase of K-Deal securities in April 2017 after it raised

   $100,000,000 and obtained a loan from Key Bank.

                       2.   Even if the Statute of Frauds applied to the parties oral agreement,
                            Plaintiff fully performed his obligations under the parties’ agreement.

             The plaintiff fully performed his agreed upon services – assisting Priderock with the

   launch of the Fund at issue. “When an oral contract has been fully performed by one party, the

   Statute of Frauds may not be employed as a defense.” Law Offices of David J. Stern, P.A., 2011

   WL 13223736 at *2, citing Gerry v. Antonio, 409 So.2d 1181, 1183 (Fla. 4th DCA 1982); see

   also Merle Wood & Assocs., Inc., 2011 WL 845825 at *4, citing 27 Fla. Jur.2d Statute of Frauds

   § 8 (2011)(“When an oral contract has been fully performed by one party, the Statute of Frauds

   may not be employed as a defense.”); Luxor Agentes Autonomos de Investimientos, Ltda. v.

   74
      Id. at p. 14, ¶ 89
   75
      Id. at p. 15, ¶ 95
   76
      Id. at p. 15, ¶ 90


                                                    16
Case 9:18-cv-80110-RLR Document 55 Entered on FLSD Docket 12/19/2018 Page 17 of 22




   Intertransfers, Inc., 2012 WL 13014340 at * 2 (S.D. Fla. April 30, 2012)(“Full performance by

   one party to an oral contract removes the contract from the statute of frauds”), citing Fresh

   Capital Financial Services, Inc. v. Bridgeport Capital Services, Inc., 891 So.2d 1142, 1145 (Fla.

   4th DCA 2005).

          The fact that the party who has fully performed is to receive payment after one year is

   irrelevant. See Merle Wood & Assocs., Inc. v. Trinity Yachts, LLC, 2011 WL 845825 at *1 and

   *5, fn 4 (S.D. Fla. March 7, 2011)(yacht broker entitled to commissions from yacht builder for

   procuring buyer for yacht to be built by yacht builder even though yacht broker was not entitled

   to receive the commissions until the buyer made the final payment on the yacht), citing Fresh

   Capital Financial Services, Inc., 891 So.2d at 1145 (capital company brought action against

   commercial factor to enforce an oral agreement to split commissions generated from clients

   referred to factor by capital company; “Fresh Capital’s full performance is not altered by the fact

   that Bridgeport did not owe a commission until a referred client paid Bridgeport a fee.”), citing

   Glass v. Minn. Protective Life Ins. Co., 314 N.W. 2d 393, 396 (Iowa 1982)(holding that agent

   had fully performed oral contract entitling him to renewal commissions, even though

   commission were not owed until policy holders paid their premiums), Am. Chocolates, Inc. v.

   Mascot Pecan Co, 592 So.2d 93, 94 (Miss. 1991)(holding that, when plaintiff secured a customer

   for defendant, plaintiff had fully performed contract, entitling it to a 5% commission on

   defendant’s future sales to customer), and Linn v. Employers Reinsurance Corp. 153 A.2d 483,

   484-86 (Pa. 1959)(plaintiff fully performed oral contract entitling it to commission on

   reinsurance premiums when it aided the defendant in securing business); see also Brodie v. All

   Corp. of USA, 876 So.2d 577, 578-79 (Fla. 4th DCA 2004)(oral agreement between a couple

   where girlfriend secured mortgage on home in exchange for boyfriend’s agreement to pay



                                                   17
Case 9:18-cv-80110-RLR Document 55 Entered on FLSD Docket 12/19/2018 Page 18 of 22




   monthly mortgage payments and household expenses was not subject to statute of frauds because

   girlfriend fulfilled her obligation under the oral agreement by securing the mortgage); Coburn

   Group, LLC v. Whitecap Advisors LLC, 2009 WL 192479 at *3 (N.D. Ill. Jan. 22, 2009)(Illinois

   statute of frauds did not bar oral agreement to pay commissions to plaintiff for introducing

   potential investors to defendant; complete performance by one party renders oral contracts

   enforceable under the statute of frauds, particularly where the only performance obligation

   remaining for the other party is the payment of money).

          3.     Defendant’s case citations are inapposite.

          The cases Priderock cites in its motion to partial summary judgment are distinguishable

   and do not apply to the circumstances here. None of the cases Priderock relies on concerns a

   plaintiff who fully performed or an agreement that could be performed within one year. In

   Financial Healthcare Assocs., Inc. v. Public Health Trust of Miami-Dade County, 488 F.Supp.2d

   1231, 1239 (S.D. Fla. 2007), Mot. for PSJ, p. 7, the oral contract at issue was to be performed

   over a three-year period, and there was no allegation that the plaintiff had fully performed it

   obligations pursuant to the alleged oral contract. In Dwight v. Tobin, 947 F.2d 455, 459-60 (11th

   Cir. 1991), the Court of Appeals Circuit stated that partial performance does not remove an oral

   agreement from the statute of frauds bar. In Pineda v. PRC, LLC, 2011 WL 3022564 at *4 (S.D.

   Fla. July 22, 2011), Mot. for PSJ, p. 6, the alleged oral agreement did not meet the statute of

   frauds because it would not necessarily be completed within one year and there was no allegation

   that plaintiff fully performed its obligations. In In re US Capital Holdings, LLC, 2013 WL

   5297352 at *11 (S.D. Fla. Bankr. Aug. 2, 2013), Mot. for PSJ, p. 6, the oral agreement was

   capable of being performed within one year, but the plaintiff could not avoid the application of

   the statute of frauds on the basis of full performance because it did not fully perform its



                                                  18
Case 9:18-cv-80110-RLR Document 55 Entered on FLSD Docket 12/19/2018 Page 19 of 22




   obligations under the oral agreement. In Alpha Data Corp. v. HX5, LLC, 139 So.3d 907 (Fla. 1st

   DCA 2013), Mot. for PSJ, p. 9, the record showed conclusively that the oral partnership

   agreement was for a period of three years. In Marcus v. Garland, Samuel & Loeb, P.C, 441

   F.Supp.2d 1227 (S.D. Fla. 2006), Mot. for PSJ, p. 7, an attorney’s oral fee sharing agreement

   was void as against public policy under the Florida Rules of Professional Conduct and Judge

   King, in passing, alternatively stated the agreement would be unenforceable under the statute of

   frauds because it clearly was not to be performed within one year. In All Brand Importers, Inc. v.

   Tampa Crown Distributors, Inc., 864 F.2d 748 (11th Cir. 1989), Mot. for PSJ, p. 6, the oral

   contract was to be perpetual, thus for longer than one year. In Advanced Protection

   Technologies, Inc. v. Square D Company, 390 F.Supp.2d 1155, Mot. for PSJ, p. 6, the Court

   alternatively addressed the statute of frauds, stating that because the alleged oral joint venture

   would be “extremely long-term and take many years to build and grow,” the statute of frauds

   might apply.

          To the extent the decisions in Chernys v. Standard Pac. of S. Fla., G.P., Inc., 2010 WL

   11504280 (S.D. Fla. Feb. 10, 2010) and Roberts v. Stutman, 2011 WL 13225047 (S.D. Fla. Jan.

   19, 2011) reject full performance as an exception to the statute of frauds, those decisions are

   contrary to the decisions in Luxor Agentes Autonomos de Investimientos, Ltda. v. Intertransfers,

   Inc., 2012 WL 13014340 at * 2 (S.D. Fla. April 30, 2012)(“Full performance by one party to an

   oral contract removes the contract from the statute of frauds”), citing Fresh Capital Financial

   Services, Inc. v. Bridgeport Capital Services, Inc., 891 So.2d 1142, 1145 (Fla. 4th DCA 2005)

   (capital company brought action against commercial factor to enforce an oral agreement to split

   commissions generated from clients referred to factor by capital company; “Fresh Capital’s full

   performance is not altered by the fact that Bridgeport did not owe a commission until a referred



                                                  19
Case 9:18-cv-80110-RLR Document 55 Entered on FLSD Docket 12/19/2018 Page 20 of 22




   client paid Bridgeport a fee”) and Merle Wood & Assocs., Inc., 2011 WL 845825 at *1 and *5, fn

   4 (yacht broker entitled to commissions from yacht builder for procuring buyer for yacht to be

   built by yacht builder even though yacht broker was not entitled to receive the commissions until

   the buyer made the final payment on the yacht).

   V.     CONCLUSION

          Contrary to Priderock’s arguments, the evidence shows that the parties agreed, both

   through words and their conduct, on the essential terms of their agreement – including the

   assistance Dr. Hughes would provide Priderock and his compensation for that assistance. To the

   extent Priderock disputes Dr. Hughes’s testimony regarding the terms of their oral agreement,

   that is a matter for the jury, not a basis upon which to grant a motion for summary judgment. Nor

   does the parties’ subsequent unsuccessful efforts to memorialize their oral agreement render their

   oral agreement unenforceable or render it an “agreement to agree” as Priderock argues.

          Nor are Dr. Hughes’s claims for breach of an express contract and breach of contract

   implied-in-law are barred by the statute of frauds. The statute of frauds does not apply here for

   two reasons. First, the parties’ agreement - assisting Priderock with the launch of the Fund at

   issue - was capable of being performed within a year, taking it out of the statute of frauds,

   regardless of whether the Fund actually launched or failed to launch within a year (in fact, the

   Fund was launched within a year of the parties’ agreement regarding Dr. Hughes’s

   compensation). Second, Dr. Hughes fully performed all of his obligations under the parties’

   agreement to help launch the Fund. The fact that Priderock was obligated to pay Dr. Hughes after

   the Fund was launched is irrelevant under Florida law.

          Accordingly, Priderock’s motion for partial summary judgment should be denied.




                                                  20
Case 9:18-cv-80110-RLR Document 55 Entered on FLSD Docket 12/19/2018 Page 21 of 22




   Dated: December 19, 2018

                                      Respectfully submitted,

                                By:   /s/ Christopher Kammerer
                                      Christopher W. Kammerer
                                      Florida Bar No.: 0042862
                                      John F. Mariani
                                      Florida Bar No. 263524
                                      KAMMERER MARIANI PLLC
                                      1601 Forum Place, Suite 500
                                      West Palm Beach, FL 33401
                                      Telephone: (561) 990-1591
                                      Email: jmariani@kammerermariani.com
                                      Email:ckammerer@kammerermariani.com
                                      Counsel for Webster Hughes




                                        21
Case 9:18-cv-80110-RLR Document 55 Entered on FLSD Docket 12/19/2018 Page 22 of 22




                                   CERTIFICATE OF SERVICE

         I hereby certify that on December 19, 2018, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel of record or pro se parties identified on the attached Service List in

  the manner specified, either via transmission of Notices of Electronic Filing generated by

  CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

  to received electronically Notices of Electronic Filing.

                                        By:     /s/ Christopher Kammerer
                                                Christopher W. Kammerer




                                            SERVICE LIST

                      Webster Hughes v. Priderock Capital Partners, LLC
        United States District Court, Southern District of Florida Case No. 9:18-cv-80110
                                   ROSENBERG/HOPKINS


   Electronic Mail Notice List

   •      Roy E. Fitzgerald, Esq.
          rfitzgerald@mrachek-law.com

   •      William Miossi, Esq.
          WMiossi@winston.com

   •      Mary Lenahan, Esq.
          MLenahan@winston.com




                                                    22
